Citation Nr: 1812528	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served in the Philippine Scouts from March 1946 to April 1947.  He passed away in November 2011.  The Appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, in the Republic of the Philippines.

The Appellant testified at a hearing before a Veterans Law Judge in February 2015.  A transcript of that hearing has been associated with the claims file.  In a September 2017 letter, the Appellant was informed that the Veterans Law Judge who held that hearing was no longer employed by the Board.  In October 2017, the Appellant informed the Board that she did not want a new hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in November 2011.

2.  The Veteran's death certificate lists the causes of death as multiple organ failure, colon cancer, and coronary artery disease. 

3.  Service connection was not in effect for any disability at the time of the Veteran's death. 

4.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's causes of death manifested during his period of active service or are otherwise related to his service.

5.  The Veteran did not possess the requisite service to qualify for nonservice-connected death pension benefits for a surviving spouse.

6.  The Veteran's cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, and anemia did not have their onset during active service or within one year thereafter, and they are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 101 (2), 101(24), 107, 1521, 1541 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2017).

3.  The criteria for accrued benefits have not been met.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.1000  (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for cause of death, 38 U.S.C. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such benefits based on a disability not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Correspondence dated in February 2012 provided all necessary notification to the Appellant.

VA has done everything reasonably possible to assist the Appellant with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that a VA medical opinion has not been obtained in connection with the claim of entitlement to service connection for the cause of the Veteran's death.  However, the Board finds that an examination is not necessary to decide that claim due to a lack of credible lay or medical evidence of any of the disabilities which caused the Veteran's death in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there competent evidence of record that links the disabilities which caused the Veteran's death to service.  Therefore, a VA medical opinion is not warranted for the claims.

Additionally, in light of the communications with the Appellant, the treatment records that have been obtained and associated with the record, communications with the service department and the NPRC, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that it appears that the Veteran's service medical records may have been destroyed in a fire at the National Personnel Records Center (NPRC). The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant, and to resolve reasonable doubt in favor of the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors and cardiovascular-renal disease, if they are shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cause of the Veteran's Death

VA service-connected death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.5, 3.312 (2017).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2017).

To constitute the principal cause of death, a service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  To be a contributory cause of death requires a showing that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death.  Rather, it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312 (b), (c) (2017).  If the evidence shows that the Veteran died of a disorder that was ultimately related to service, the regulations do not require a service-connected disability to be the primary cause of death, only to be etiologically related or causally connected.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

The Veteran died in November 2011.  A November 2011 death certificate listed the cause of death as multiple organ failure with an underlying cause of colon cancer.  Coronary artery disease (CAD) was listed as another significant condition contributing to death.  

The Veteran was not service-connected for any disability prior to his death.  At her Board hearing, the Appellant contended that the Veteran had colon cancer and coronary artery disease in 1947 when he left the service.  The Appellant specified that she did not have any treatment records showing treatment for those disabilities from the 1940s, 1950s, or for many years afterwards.

The evidence of record does not show that the Veteran had a malignant tumor or cardiovascular disability while in recognized service or within any applicable presumptive period following his service.  The available post-service treatment records are silent for signs, symptoms, or treatment for either colon cancer or CAD through 2008.

July 2008 and September 2011 letters from A.J.C., M.D., show that the Veteran was hypertensive.  The remainder of the treatment records do not show treatment for colon cancer or CAD.

In considering the evidence of record, it is notable that none of the Veteran's medical treatment providers have opined that the Veteran's cause of death was at least as likely as not related to active service.  The only evidence which provides any connection between the Veteran's cause of death and service came from the Appellant and the Appellant's representative. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Appellant's and representative's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether the cause of the Veteran's death was caused by active service, to include whether his colon cancer and CAD were caused by service, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Appellant or representative has the medical expertise or training to provide such an opinion, and no competent opinions are of record that relates the Veteran's death to service.

Service connection may be granted when all the evidence establishes a medical nexus between service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Board finds no competent probative evidence of a direct medical nexus between service and the cause of the Veteran's death.  The Board finds that the evidence of record weighs against such a finding.  Thus, service connection for the cause of the Veteran's death is not warranted.  In addition, cardiovascular disease and malignant tumors were not diagnosed within one year of separation, so presumptive service connection for cause of the Veteran's death is not warranted.   

In sum, the evidence shows that the Veteran developed colon cancer and CAD, which led to his death, many years after service.  Those fatal conditions were not service-connected, nor does any competent medical evidence of record demonstrate that they were caused by any incident of service or were related to service.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-Connected Death Pension

Death pension benefits may be paid to the surviving spouse of a Veteran under certain circumstances. 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C. § 1521(a) (2012); 38 C.F.R. §§ 3.3, 3.314(b) (2017).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j) (2012); 38 C.F.R. § 3.3(a) (2017). 

For VA purposes, a surviving spouse means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of the veteran's death and:  (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2017). 

For VA purposes, marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2017).

Death pension may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) prior to January 1, 1957, if the Veteran served (as in the present case) during World War II.  38 U.S.C. § 1541(f) (2012); 38 C.F.R. § 3.54(a) (2017). 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active service.  38 U.S.C. §§ 101(2), 101(24) (2012); 38 C.F.R. §§ 3.1, 3.6 (2017).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7 (2017). 

The term Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012). 

The term active military, naval, or air service includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C. § 101(24) (2012). 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107 (2012) and 38 C.F.R. § 3.40 (2017). 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  That paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b) (2017). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40 (b)-(d) (2017). 

The Secretary of VA is authorized to prescribe the nature of proof necessary to establish entitlement to Veterans' benefits.  38 U.S.C. § 501(a)(1) (2012).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203 (a) and (c), to govern the conditions under which the VA may extend Veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus Veteran status) be proven with either official documentation issued by a United States service department or verification of the claimed service by a department.  38 C.F.R. § 3.203(a), (c) (2017).

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2017); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); 38 C.F.R. § 3.203 (2017).

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017).

According to official verification, the Veteran had service as a Philippine Scout from March 1946 to April 1947.  No other service has been officially verified, and the Appellant has not claimed that the Veteran had other service.  VA is bound by the service department's certification as to a Veteran's service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  The service department has solely verified that the Veteran served as a Philippine Scout from March 1946 to April 1947.

While service as a Philippine Scout from March 1946 to April 1947 made the Veteran eligible for benefits based upon that service, service as a Philippine Scout did not make a surviving spouse eligible for pension benefits.  38 C.F.R. § 3.40(b)-(d) (2017).  The Board notes that persons with service in the Philippine Scouts, or with recognized guerilla service, shall not be deemed to have been in active service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected death pension benefits, but does not qualify a surviving spouse for nonservice-connected pension benefits.  38 U.S.C. § 107 (2012); 38 C.F.R. § 3.40 (2017).  Therefore, the Board finds that the Appellant is not eligible for VA death pension benefits. 

Basic eligibility for VA nonservice-connected death pension benefits is precluded based upon the Veteran's verified service.  Therefore, the Board must deny the appeal.  In an issue such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person.  38 C.F.R. § 3.1000(a) (2017).  Application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include claim for any accrued benefits.  38 C.F.R. § 3.1000(c) (2017).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The Veteran in this case died in November 2011.  A review of the claims file shows that there were service connection claims for cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, and anemia pending at the time of his death.  There is no evidence that the Veteran had a claim pending for any other VA benefit at the time of his death.

The Appellant has specified that she does not have any treatment records showing treatment for the Veteran from the 1940s, 1950s, or for many years afterwards.

The evidence of record does not show that the Veteran had anemia, a brain hemorrhage, a brain thrombosis, malignant tumor, or peptic ulcer while in recognized service or within any applicable presumptive period following his service.  The available post-service treatment records are silent for signs, symptoms, or treatment for any of those disabilities through 2005.

A January 2006 letter from A.J.C., M.D., shows that the Veteran as hospitalized in September 2005 due to right-sided hemiparesis.

A July 2008 letter from A.J.C., M.D., shows that the Veteran had previously experienced a cerebral infarction.  In a September 2011 letter, Dr. C. specified that the cerebral infarction occurred in 2005.

A March 2011 hospitalization record shows that the Veteran had an esophageal ulcer and a duodenal mass.

An ultrasound of the upper abdomen taken in April 2011 revealed a possible pancreatic head mass.

A September 2011 hospital record indicates that the Veteran had anemia secondary to chronic renal insufficiency secondary to chronic pyelonephritis.  The record also indicates that the Veteran had upper gastrointestinal bleeding secondary to a duodenal mass and esophageal ulcer.

A February 2012 hospitalization record contains a diagnosis of anemia.

In considering the evidence of record, it is notable that none of the Veteran's medical treatment providers have opined that any of the claimed disabilities were at least as likely as not related to active service.  The only evidence which provides any connection between the Veteran's cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, anemia and service came from the Appellant, the Veteran, and the representative. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Appellant's and Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether the Veteran's cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, and anemia were caused by active service, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Appellant or Veteran has the medical expertise or training to provide such an opinion, and no competent opinions are of record that relates these claimed disabilities to service.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Board finds no competent probative evidence of a direct medical nexus between service and the Veteran's cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, and anemia.  The evidence of record weighs against such a finding.  Thus, service connection for the cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, and anemia are not warranted.  In addition, anemia, a brain hemorrhage, a brain thrombosis, malignant tumor, or peptic ulcer were not diagnosed within one year of separation, so presumptive service connection for any of these disabilities is not warranted.   

The Board also finds that medical opinion is not required in this case because the evidence of record does not suggest that the claimed disabilities are related to service.  38 C.F.R. § 3.159(c)(4) (2017).

In sum, the evidence shows that the Veteran developed cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, and anemia many years after service.  No competent medical evidence of record demonstrates that they were caused by any incident of service or were related to any incident of service.  The weight of the evidence shows that those disabilities were not incurred in or aggravated by service.  Therefore, service connection for cerebral infarction, bleeding duodenal ulcer, bleeding duodenal mass, and anemia is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for accrued benefits.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied. 

Entitlement to accrued benefits is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


